                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


LYNNETTE MAYHEW,                     )
Individually and on behalf of        )
all others similarly situated,       )
                                     )
                          Plaintiff, )
                                     )
v.                                   )               Case No.: 18-2365-JWL-KGG
                                     )
ANGMAR MEDICAL HOLDINGS, INC., )
d/b/a ANGELS CARE HOME HEALTH, )
                                     )
                          Defendant. )
____________________________________)

                          MEMORANDUM & ORDER

      Now before the Court is Defendant’s Motion to Compel. (Doc. 41.) After

reviewing the submissions of the parties, Defendant’s motion is GRANTED in

part and DENIED in part as more fully set forth herein.

                           FACTUAL BACKGROUND

      Plaintiff brings this action for allegedly unpaid and improper wages pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. Plaintiff alleges that she

             worked as an hourly, non-exempt LPN from 2017 until
             the end of her employment. At all relevant times,
             Defendant employed Plaintiff as an hourly employee.
             Plaintiff alleges that her job duties routinely required her
             to work in excess of forty (40) hours per workweek, and
             that she was often denied overtime premiums and/or not


                                           1
             paid for the entirety of the compensable straight time or
             overtime hours she worked per workweek.
                    Plaintiff alleges that she (and all similarly situated
             hourly, non-exempt employees) kept her hours of work
             using the company-wide timekeeping practices and
             policies put in place by Defendant. Plaintiff alleges that
             she and other similarly situated hourly, non-exempt
             employees were required to work off the clock. This
             work occurred before the beginning of their shifts,
             following the end of their shifts, and during their shifts.
                    As hourly, non-exempt employees, Plaintiff and
             other similarly situated hourly, nonexempt employees are
             and were entitled to overtime premiums for hours worked
             in excess of forty (40) each week. See 29 U.S.C. § 213.
             The unpaid work time that Defendant required Plaintiff
             and other similarly situated hourly, non-exempt
             employees to work off the clock often put Plaintiff and
             other similarly situated employees at a total number of
             hours exceeding forty (40) in a workweek. Plaintiff
             alleges that Defendant’s policies and practices willfully
             deny hourly, non-exempt employees overtime pay for all
             hours worked including hours worked beyond forty (40)
             in a workweek.

(Doc. 40, at 1-2; see also generally Doc. 1.) Plaintiff has plead her case as a

collective action and recently filed a brief seeking conditional certification, which

is currently pending before the District Court. (Doc. 40, at 10; Doc. 43.)

      Defendant generally denies Plaintiff’s allegations. Defendant contends that

it was never Plaintiff’s employer. (Doc. 48, at 2-3.) Rather, according to

Defendant, Plaintiff was employed by E Medical Group of Kansas, Inc. and E

Medical Group No. 4, LLC and during that employment, “the named defendant,

AngMar Medical Holdings, Inc. provided certain payroll and Human Resources


                                           2
services to those entities.” (Id., at 3.) Defendant contends that it “was not

plaintiff’s employer, and indeed, has not employed any LPNs at any time material

hereto.” (Id.)

      Plaintiff alleges that Defendant “owns and operates multiple subsidiary

entities, including but not limited to, E Medical Holdings of Kansas, E Medical

Holdings of Kansas No. 4, Angels Care Home Health, and other entities.” (Doc. 1,

at 3.) According to Plaintiff,


         [e]vidence gathered to date indicates that Angmar was a co-
         employer pursuant to 29 U.S.C. §201, which states that
         under the FLSA, an ‘employer’ subject to the Act is defined
         as ‘any person acting directly or indirectly in the interest of
         an employer in relation to an employee.’ Under a
         Department of Labor (‘DOL’) regulation interpreting the
         FLSA, joint employers exist ‘where the employee performs
         work which simultaneously benefits two or more
         employers.’ 29 U.S.C. § 201. A joint employment
         relationship generally exists in situations: (1) where
         employers arrange to share the employee's service; (2)
         where one employer acts in the interest of the other
         employer in relation to the employee; or (3) where
         employers are not entirely dissociated with respect to a
         particular employee and may share control of the employee,
         either directly or indirectly, because of the fact that one
         employer is controlled by or under common control with the
         other employer. To determine the existence of joint
         employers, courts generally look to whether the alleged joint
         employers ‘exercise[d] significant control over the same
         employees.’ Courts recognize independent entities as joint
         employers if the entities ‘share or co-determine those
         matters governing the essential terms and conditions of
         employment.’ Creech v. P.J. Wichita, L.L.C., No. 16-CV-
         2312-JAR-GEB, 2017 U.S. Dist. LEXIS 33340, at *13-14

                                          3
          (D. Kan. Mar. 8, 2017). Plaintiff seeks evidence through
          this discovery to refute Defendant’s assertion that it was not
          a Plaintiff’s employer.
(Doc. 40, at 2-3.)

      At issue are Plaintiff’s responses to certain of Defendant’s First Combined

Interrogatories, Requests for Admissions, and Requests for Production of

Documents. (Doc. 41-1.) Although the parties were able to resolve several of their

disagreements, other issues remain unresolved, resulting in the present motion.

(Doc. 41, at 4-6.)

                                    ANALYSIS

I.    Legal Standard for Motion to Compel.

      “Courts are given broad discretion to control and place appropriate limits on

discovery.” Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL

2287814, at *1 (D. Kan. Aug. 7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296,

297 (D. Kan. 1990)) (in context of whether to stay discovery). Magistrate Judges

are “afforded broad discretion in the resolution of non-dispositive discovery

disputes.” In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at

*1 (D. Kan. Jan. 8, 2014) (citing A/R Roofing, L.L.C. v. Certainteed Corp., 2006

WL 3479015, at *3 (D. Kan. Nov. 30, 2006) ) (other internal citations omitted).

      Fed.R.Civ.P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim

                                          4
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Relevance is “broadly construed” at the discovery stage. Kimberly Young v.

Physician Office Partners, Inc., No. 18-2481-KHV-TJJ, 2019 WL 4256365, at *1

(D. Kan. Sept. 9, 2019) (citation omitted). “Relevant information is ‘any matter

that bears on, or that reasonably could lead to other matter that could bear on’ any

party’s claims or defenses.” Id. (quoting Rowan v. Sunflower Elec. Power Corp.,

No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

             When the discovery sought appears relevant, the party
             resisting discovery has the burden to establish the lack of
             relevancy by demonstrating that the requested discovery
             (1) does not come within the scope of relevancy as
             defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such
             marginal relevancy that the potential harm occasioned by
             that discovery would outweigh the ordinary presumption
             in favor of broad disclosure.



                                          5
Id. at *2 (quoting General Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640

(D. Kan. 2003)). A party asserting objections as to breadth, burdensomeness,

vagueness, and ambiguity has the burden of supporting such objections unless the

requests are facially objectionable. Id., at 3-4. Within these parameters, the Court

will address the various objections raised.

      A.     Interrogatories at Issue.

             1.     Interrogatories 10-15, and 18.

      Interrogatory No. 10 asks Plaintiff to provide the “factual basis for your

contention that you were not paid minimum wage” and to identify the dates on

which this occurred. (Doc. 41-3, at 9.) Interrogatory No. 11 asked Plaintiff to

state the “factual basis for your contention that you were required to work ‘off the

clock,’” asking Plaintiff to list each time she “worked without entering that time on

your timesheet or time record.” (Id., at 10.) For Interrogatory No. 12, Plaintiff

was asked to indicate the “factual basis for your contention that you were not paid

time and a half when you worked in excess of forty hours in a workweek,” and to

identify such dates. (Id.)

      Interrogatory No. 13 inquired as to Plaintiff’s “factual basis for [the]

contention that any other person who was employed by E Medical Group of

Kansas, Inc. or E Medical Group of Kansas No. 4, LLC was required to work ‘off

the clock,” identifying such individuals and the dates worked. (Id., at 11.)


                                          6
Interrogatory No. 14 seeks the “factual basis for [Plaintiff’s] contention that any

other person who was employed by E Medical Group of Kansas, Inc. or E Medical

Group of Kansas No. 4 LLC was paid less than $7.25 per hour,” including the

identity of such persons and the corresponding dates this occurred. (Id., at 11-12.)

      With Interrogatory No. 15, Plaintiff was asked to provide the “factual basis

for your claim that any other person who was employed by E Medical Group of

Kansas, Inc. or E Medical Group of Kansas No. 4, LLC was not paid time and half

when they worked in excess of forty hours in a workweek,” and to identify such

persons and when this allegedly occurred. (Id., at 12.) Interrogatory No. 18 asked

Plaintiff to state the “factual basis for [her] contention that defendant has

committed a willful violation of the FLSA.” (Id., at 14.)

      Plaintiff objected that each of these Interrogatories seeks information

protected by the attorney client privilege and/or work product doctrine, by seeking

“disclosure of counsel’s mental impressions, conclusions and/or opinions.” (Id.)

Plaintiff argues that this “contention” interrogatory “implicates the ‘selection and

compilation’ theory of the work product doctrine by asking Plaintiff’s counsel “to

identify specific facts or documents that Plaintiff contends supports and/or justifies

Plaintiff’s position that Plaintiff was paid unlawfully.” (Id., at 9-10.) Plaintiff

states she does not have to respond to the Interrogatory and, as a “contention”




                                           7
Interrogatory, it is premature “as discovery is on-going.” (Id.) The Court will

address these various objections individually.

                    a.     contention objection.

      “Contention interrogatories are expressly permitted by Rule 33(a), which

states an interrogatory ‘is not objectionable merely because it asks for an opinion

or contention that relates to fact or the application of law to fact....’” Fed.R.Civ.P.

33(a)(2). Such interrogatories are designed to “narrow and define issues for trial

and to enable the propounding party to determine the proof required to rebut the

respondent’s position.” Heartland Surgical Specialty Hosp., LLC v. Midwest

Div., Inc., No. 05-2164-MLB-DWB, 2007 WL 2192860, at *1 (D. Kan. July 25,

2007) (quoting Steil v. Humana Kan. City, Inc., 197 F.R.D. 445, 447 (D. Kan.

2000)). Plaintiff’s objection that contention Interrogatories are objectionable is

overruled.

      Plaintiff points out that Defendant has indicated “that it is ‘merely seeking

the facts underlying the statements in plaintiff’s Complaint.’” (Doc. 47, at 4

(citation omitted).) Plaintiff argues that “[i]f that is truly the case, then the Motion

can be denied as moot because the Plaintiff was deposed for an entire day about the

basis for the allegations.” (Id.) Plaintiff’s argument is misguided. This Court has

held that

             [p]arties may choose the manner and method in which
             they conduct discovery. The Federal Rules provide
                                           8
             several vehicles for discovery. Parties may choose their
             preferred methodology. Courts generally will not
             interfere in such choices.

McCloud v. Bd. Of Geary Cnty. Comm’rs, No. 06-1002-MLB, 2008 WL 3502436

at *2 (D. Kan. Aug. 11, 2008) (citing Audiotext Communications Network, Inc. v.

U.S. Telecom, Inc., No. 9402395–GTV, 1995 WL 625962, at *5 (D. Kan. Oct. 5,

1995)). “Similarly, parties are also free to request the same information by more

than one discovery method. For instance, it is entirely common for a party to ask a

question in a deposition that has already been posed via interrogatory.” Chavira v.

Packers Sanitation Serv. Inc., Ltd., NO. 17-2281-HLT-KGG, 2018 WL 5925002,

*7 (Nov. 13, 2018).

      The Court also overrules Plaintiff’s conclusion that she is not required to

respond to such Interrogatories while “discovery is on-going.” Plaintiff argues that

             the allegations are based on the company-wide policies
             and procedures the Defendant has implemented to
             systemically deprive its LPNs and LVNs of their lawfully
             earned wages. … The ‘specific factual basis’ for each
             claim will be proven through the computer records that
             the company possesses, but refuses to produce.

(Doc. 47, at 4.) While Plaintiff is free, and obligated, to supplement her discovery

responses as additional responsive information becomes available, Plaintiff is also

required to respond to relevant, proportional discovery requests as they are served

with information currently at her disposal.



                                          9
                    b.     implication of the attorney-client privilege and work
                           product doctrine.

      As discussed above, Plaintiff’s responses to these interrogatories includes

the objection that the requested information implicates the attorney-client privilege

and/or the work product doctrine. According to Defendant, during “the meet-and-

confer discussion, defendant’s counsel made it clear that she does not want to

invade the province of attorney-client communications.” (Doc. 41, at 11.)

      Defendant continues that Plaintiff testified during her deposition “that she

did not consult with or retain counsel until approximately a month or six weeks

prior to her resignation.” Defendant is correct that “[a]ny facts that plaintiff

became aware of prior to ever talking to a lawyer cannot be protected by the

attorney-client privilege.” “For testimony to constitute a waiver of the attorney-

client privilege, it must disclose the substance of privileged communications.”

New Jersey v. Sprint Corp., 258 F.R.D. 421, 426 (D. Kan. July 2, 2009) (citation

omitted). “‘Underlying facts are not protected by the privilege.’” Id. (citation

omitted).

      Plaintiff responds that “the selection and compilation” of responsive

documents “may warrant work-product protection” in the present situation. (Doc.

47, at 4.) She states she would rather “respond to these interrogatories in whole

once all of the information is obtained.” (Id., at 5).



                                           10
              At this point, Plaintiff only has a small fragment of the
              information that will be responsive to the interrogatories
              and believes that disclosure of that would necessarily
              require disclosure of counsels’ mental impressions.
              Whereas, disclosure of all the information – once it is
              obtained from Defendant – does not run that same risk
              and would therefore be appropriate. In other words, this
              is an issue of timing and one that need not be decided by
              the Court.

(Id.)

        Plaintiff is again misguided. As Defendant states in its reply, these

discovery requests are “directed at determining whether plaintiff had been paid less

than minimum wage, whether she had been required to work ‘off the clock,’ and

whether she was not paid overtime.” (Doc. 54, at 8.) Defendant correctly points

out that these “are the allegations in her Complaint, and the basis on which she

contends that there should be a collective action certified.” (Id.) As Defendant

correctly asserts, “[i]f [Plaintiff] has no such evidence, then it is difficult to fathom

why she believes herself to be ‘similarly situated’ to other persons, who she claims

were also subjected to the same FLSA violations.” (Id., at 10.) Plaintiff currently

must be in possession of facts and information that support her allegations. Such

facts and information are discoverable now, not at an undetermined future time

when Plaintiff decides she wants to respond. Plaintiff’s objections are overruled.




                                           11
      The Court thus GRANTS Defendant’s motion as it relates to these

Interrogatories. Plaintiff is instructed to provide supplemental responses within 30

(thirty) days of the date of this Order.

      B.     Requests for Production.

             1.     Request No. 2.

      This document request asks Plaintiff to “[p]roduce all documents which

support or pertain to your claim for damages.” (Doc. 41-1, at 11.) Plaintiff again

objects that this “seeks disclosure of counsel’s mental impressions, conclusions or

opinions” as well as counsel’s “trial strategy.” (Doc. 41-3, at 16, 17.) For the

reasons discussed above, this objection is overruled.

      Plaintiff next objects “to the extent this request seeks ‘all documents which

support or pertain to your claim’ as overly broad and unduly burdensome.” (Id.)

According to Plaintiff, “Requests may properly ask for ‘principal or material’ facts

supporting an allegation or defense, but contention interrogatories (which is in

essence what this request is) are inappropriate especially before the end of

discovery.” (Id.) For the reasons set forth above, this objection is overruled.

      Plaintiff next objects to the use of the term “all” because “even through due

diligence it would be impossible for Plaintiff to confirm that she has produced

every document to support this contention.” (Id., at 17.) The Court overrules this

hyper-technical objection as it would make the vast majority of document requests


                                           12
in any litigation objectionable. The Court anticipates that parties involved in

litigation surmise that “all” encompasses each, and the entirety, of documents

compiled after a party, with assistance of counsel, employs due diligence to collect

and produce every non-privileged document responsive do a discovery request to

the best of their ability.

       The Court thus GRANTS Defendant’s motion as it relates to these Request

No. 2. Plaintiff is instructed to provide a supplemental response within 30 (30)

days of the date of this Order.

              2.     Requests for Social Media and Text Messages.

       Request No. 12 instructs Plaintiff to “produce all social media postings

made by you between February 14, 2017 and March 12, 2018, including but not

limited to postings on Facebook, Twitter, Instagram, Snapchat, and similar

platforms.” (Doc. 41-3, at 20.) Request No. 14 seeks “screen shots of any and all

text messages or instant messages you sent and/or received between February 14,

2017 and March 12, 2018.” (Id.) Plaintiff objected that these Requests seek

“documents that contain information that is not relevant to the claims and defenses

at issue in this case.” (Id.)

       Defendant argues that the information is relevant because Plaintiff “contends

that she spent all of her scheduled work hours performing work that benefitted her

employer.” (Doc. 41, at 16.) According to Defendant, “if instead of working,


                                         13
plaintiff was using some of her paid time to engage in personal use of social media,

or in sending or receiving text messages that were not work related, she would

have no basis under the FLSA for arguing that she should be paid for that time.”

(Id.) However, Defendant has cited no authority for the proposition that an

hourly worker may be retroactively denied pay for wasting time.

        Plaintiff argues that “the Request is not tailored in any way to the allegations

at issue in this case, but rather seeks to completely invade Plaintiff’s personal life.”

(Doc. 47, at 7.) She continues that

              [d]espite that, Plaintiff asked Defendant to propose a plan
              for getting the social media posts it believed were
              relevant to the work issues in the case and excluding the
              rest. Defendant said it would do so and then chose to file
              the instant motion instead. Based on Defendant’s
              decision to pursue the Request as written, Plaintiff
              respectfully asks that the Court to deny Defendant’s
              motion.

(Id.)

        Defendant is correct that this Court has previously held that a litigant’s

social media postings, when relevant, are discoverable. Waters v. Union Pacific

Railroad Co., No. 15-1287-EFM-KGG, 2016 WL 3405173, * 2 (D. Kan. June 21,

2016). That stated, the Court finds that Defendant’s Requests Nos. 12 and 14 are

irrelevant and, if at all relevant, overbroad to the extent they implicate text

messages or social medial postings that Plaintiff created while not at work. The

Court is doubtful that even a request tailored to work hours would be relevant, or if
                                           14
it would be, could be enforced without doing violence to the proportionality

requirements of Rules 1 and 26. The Court DENIES Defendant’s motion

regarding Requests No. 12 and 14.

      IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

(Doc. 41) is GRANTED in part and DENIED in part as more fully set forth

herein. Plaintiff is ORDERED to produce any and all responsive documents

within thirty (30) days of the date of this Order.

      IT IS SO ORDERED.

      Dated this 28th day of October, 2019, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE




                                         15
